Case 2:19-cv-02384-TLP-dkv Document 12 Filed 06/17/19 Pageiof3 PagelD 45

 

RECEIVED
UNITED STATES OF AMERICA DISTRICT COURT
WESTERN DISTRICT OF TENNESSEE = 99'5 J//N {77 PM 3: 56
WESTERN DIVISION AT MEMPHIS
Donella D. (pseudonym), ) DOCKET NUMBER

Plaintiff, 19-2384-TLP-dkv

—"

v. )

DEPARTMENT OF THE TREASURY, IRS )
Steven T. Mnuchen, Secretary, ) DATE: JUNE 17, 2019
Agency. )

 

MOTION TO APPEAL DENIAL OF COURT APPOINTED COUNSEL

 

TO THE HONORABLE CHANCELLORS AND/OR MAGISTRATES OF THE UNITED
STATES OF AMERICA DISTRICT COURT IN TENNESSEE FOR THE WESTERN
DISTRICT AT MEMPHIS

I. JURISDICTION AND PARTIES

Pursuant to Federal Rule of Civil Procedure Plaintiff moves to appeal the “ORDER DENYING
MOTION FOR APPOINTMENT OF COUNSEL” denial of court appointased counsel a court
appointed attorney. This matter is before the Court on the motion of the Plaintiff, to receive a

court appointed attorney.

WHEREFORE, the Petitioner respectfully requests that this motion be granted and this Court

and/or Chief Magistrate enter an order

(1.)Granting leave for the Petitioner to receive a court-appointed attorney.

Page 1 of 3
Case 2:19-cv-02384-TLP-dkv Document 12 Filed 06/17/19 Page 2of3 PagelD 46

Il. ARGUMENT
Plaintiff seeks the Court grant her leave to receive a court-appointed attorney.
Pursuant to 28 U.S.C. '1915(e)(1), A [t]he court may request an attorney to represent any person
unable to afford counsel.” Plaintiff has dutifully furnished the court with documents related to
her current financial plight for which it has been deemed by this court that the Plaintiff is a
‘pauper.’ A pauper is a person unable to pay for not only the filing fees but since she has been
deemed unable to pay for the filing fees, it is incomprehensible that Plaintiff would be able to
pay for legal fees. Through denial of Court Appointed Counsel, the Court is taxing the poor and
ensuring that the poor have no voice and thus, the decision-making ensures that only justice
belongs to the rich when under the U.S. Consitution, ‘All are created equal.” All includes the
rich as well as the poor for through federal legislation, we, Americans, have the “EQUAL’ rights
for all not for just for some. “EQUAL” opportunities for all, not some. Through civil liberties,
Americans have “EQUAL” protections under the law and the poor should not pushed down
further but lifted up so that they can have a good footing to compete. “Injustice anywhere is a
threat to justice everywhere. / For evil to succeed, all it needs is for good men to do nothing.”
Therefore, it is up to the judge/chief magistrate whether to be good or bad. Greater reward in
heaven is to help someone who cannot help you, than to help someone who is already rich who
can help themselves.
Moreover, under 42 U.S.C. ' 2000e-5(f)(1),A upon application by the complainant and in such
circumstances as the court may deem just, the court may appoint an attorney” and tin this
circumstance where it has been deemed by the COURT that Plaintiff is a pauper as well as a
veteran of these United States of America, has been deemed unable to pay for the filing fees, it is

incomprehensible that Plaintiff would be able to pay for legal fees. Unlike that stated in the order

Page 2 of 3
Case 2:19-cv-02384-TLP-dkv Document 12 Filed 06/17/19 Page 3o0f3 PagelD 47

denying counsel, in no manner has the Plaintiff shown that she can defend herself legally in a
federal court. Plaintiff has no legal training. Only a giant thinks himself mighty when he has
defeated an ant. Without legal counsel representation, the Chief Magistrate is ensuring that
countless others, like me, cases are unheard and buried thus, when those who work for the Court
and make decisions to not ensure provision of legal representation, he/she can look to the

poverty in Memphis and surely know that he/she assisted in causing it.

Plaintiff defended the country, now, it is the Plaintiff who needs the country to assist in her time

of defense.

Ii. CONCLUSION

For the foregoing reasons, Plaintiff requests that the Court grant her leave to receive an appeal of
the motion denying court-appointed counsel. Plantiff requests that she is provided a court-
appointed attorney.

Respectfully submitted this 17th day of June, 2019.

YW

Teresa Young
P.O. Box 241702
Memphis, TN 38124

Page 3 of 3
